Case 2:21-cv-01226-KSH-CLW Document 49 Filed 09/15/21 Page 1 of 4 PageID: 2373




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,
              Plaintiff,

       v.                                       Civil Action No. 2:21-cv-01226-KSH-CLW

 VUUZLE MEDIA CORP.,
 RONALD SHANE FLYNN, AND
 RICHARD MARCHITTO,

              Defendants.



                           DECLARATION OF MARK HOFFMAN

 I, MARK HOFFMAN, pursuant to 28 U.S.C. § 1746, declare as follows:

 1.    I am a United States citizen and resident of Bainbridge Island, Washington. I make this

       declaration based on my personal knowledge.

 2.    I hold a bachelor’s degree in English literature. I currently work as a contractor doing

       technical writing for the United States Navy.

 3.    On or about August 3, 2021, I began receiving repeated phone calls to one of my cell

       phone numbers from an unknown caller, ostensibly calling from two different phone

       numbers with the Nevada area code 702. Over the next few weeks, I received

       approximately 24 phone calls from those Nevada phone numbers, which I ignored.

 4.    On or about August 25, I finally answered one of the calls. I was greeted by a man with a

       foreign accent who introduced himself as “Egrir.” Egrir told me that he was calling on

       behalf of Vuuzle Media Corp. Limited about an investment opportunity in Vuuzle TV,

       which he described as a “free internet TV application” that earned money from


                                                1
Case 2:21-cv-01226-KSH-CLW Document 49 Filed 09/15/21 Page 2 of 4 PageID: 2374




      advertising, which he compared to Facebook, YouTube, and Google. Egrir explained

      they were planning to take the company public through an “STO.” I now understand that

      “STO” stands for “securities token offering.”

 5.   Egrir then asked me if I was an accredited investor. I was irritated with the repeated

      calls, and wanted to learn what this was about, so I played along and said that I am. In

      fact, I am not. I could hear other voices in his background, which led me to suspect that

      he was located in a call center somewhere. After I told him I was accredited, he told me

      that he would have his “senior advisor” call me back to discuss Vuuzle – either a

      “Christopher” or “Josh.”

 6.   The next day, on or about August 26, Egrir called me back and asked if I was available to

      take a call from his “senior advisor.” I told him that I was. Later that day, I received a

      phone call from an individual calling from a California area code (424), who introduced

      himself as Joshua Flynn.

 7.   Joshua Flynn described Vuuzle TV as a free online TV application and claimed the

      company earned profits from digital advertising. He directed me to a website located at

      www.vuuzle.tv, which I was not able to access due to computer issues. Joshua Flynn

      represented that Vuuzle had connections with various well-known companies, including a

      “partnership” with Verizon. He also claimed that Vuuzle had spent $15 million to build a

      “Hollywood studio” in Dubai and offered to schedule me for a virtual tour of the facility.

 8.   Joshua Flynn then told me that Vuuzle was selling digital “coins,” which he called “Vuco

      security tokens” and which could be purchased for $5.50 each. He told that me that these

      tokens were backed by the value of Vuuzle in the same way that a regular stock is backed

      by the value of the company. He claimed that Vuuzle is currently waiting for its



                                                2
Case 2:21-cv-01226-KSH-CLW Document 49 Filed 09/15/21 Page 3 of 4 PageID: 2375




       “Fintech” license and told me the token cannot be traded yet. However, Joshua Flynn

       told me that if I invested now – before that license is issued – I would be eligible to

       receive dividends.

 9.    Joshua Flynn predicted, based on current and expected revenues, that Vuuzle would be

       paying its first quarterly dividend toward the end of this year – and estimated that the

       dividend would be approximately $1.25. Joshua Flynn then calculated that I could make

       nearly my entire investment back in one year in quarterly dividends alone. Joshua Flynn

       also compared Vuuzle to Netflix, whose stock trades at $500 per share, and predicted that

       the Vuco token would increase in value over the next 12 to 24 months to “easily” reach

       $100 per token.

 10.   At the end of the conversation, Joshua Flynn noted that Vuuzle has been attacked by

       “alphabet soup companies” including the SEC, but added “that’s all part of the game.”

 11.   After my conversation with Joshua Flynn, I received a series of emails from his secretary,

       Nyamore Diaz Fernandez, which contained additional materials promoting Vuuzle and

       the Vuco investment. For instance, one email I received contained eight different links to

       videos of the purported studio in Dubai. This email is attached as MH Exhibit 1.

 12.   Another email sent just a couple minutes later contained links to information about the

       Vuco token and crypto investments in general. An attachment to that email titled “What

       is Vuuzle Media Corp’s worth” purports to compare Vuuzle’s value to other online media

       companies, like Hulu, which it claims was purchased by Disney for $5.8 billion. This

       document also refers to an investment of $9 billion by Warren Buffet into “Vuuzle’s

       partner” Verizon, and claims that this “growth expectancy also follows with Vuuzle




                                                 3
Case 2:21-cv-01226-KSH-CLW Document 49 Filed 09/15/21 Page 4 of 4 PageID: 2376




        Media Corp through its token VUCO.” This email and its attachment are attached as MH

        Exhibits 2a and 2b.

 13.    On or about September 8, 2021, I spoke again by phone with Joshua Flynn about the

        Vuuzle investment. Following that conversation, I received an email from an individual

        named Roxy Borinaga, with the title “Senior Head Intl./Investor Relations Secretary to JF

        & a PH Corporate member Marketing, Sales & Investment Department.” The email

        contained an attached “investment agreement” to buy Vuco security tokens, between

        three parties: Vuuzle Media Corp. Limited; Ronnie Flynn; and “the investor.” The email

        also contained instructions to send investment funds to a company called VUMU MUSIC

        LLC, either via a transfer to a TD Bank account or by mailing a check to an address on

        42 Broadway in New York City. This email and it attachments are attached as MH

        Exhibit 3a through 3d.

 14.    As of today, I have not invested any money with Vuuzle and I do not plan to.



        I declare under penalty of perjury that the foregoing is true and correct, and that this

 declaration was executed this _____
                                8th day of September, 2021, in Bainbridge Island, Washington.




                                                       ____________________________________
                                                       Mark Hoffman




                                                  4
